Exhibit 10.2

ADDENDUM TO THE EMPLOYMENT AGREEMENT

OF ROBERT C. BOYD

THIS ADDENDUM is made and entered into as of the 23rd day of August, 2011 by and
between Eagle Financial Services, Inc., a Virginia corporation, hereinafter
called the “Corporation”, and Robert C. Boyd hereinafter called “Employee”, and
provides as follows:

Upon Employee’s termination from the Corporation due to having met the
requirements to receive U.S. Social Security benefits, Employee is permitted to
engage in loan and credit administration activities, on a part-time basis as an
employee or independent contractor of a Competitive Business, without limitation
of geographic location.

Termination of Employee for “Cause”, as defined in Employee’s original
Employment Agreement, dated August 23, 2011, nullifies this Addendum.

 

EAGLE FINANCIAL SERVICES, INC. BY:  

/s/ JOHN R. MILLESON

  President

 

Attest:

/s/ KALEY P. CROSEN

 

EMPLOYEE

/s/ ROBERT C. BOYD (SEAL)

Robert C. Boyd

 

Attest:

/s/ KALEY P. CROSEN